SUMMARY ORDER
Plaintiffs-Appellants Millennium Partners, L.P. and Millennium Fixed Income, Ltd. (together, “Plaintiffs”) appeal the District Court’s dismissal of their breach of contract claim against Defendant-Appellee Wells Fargo Bank, National Association.3 We affirm for substantially the reasons stated by the Judge Baer in his thorough and well-reasoned opinion and order, Millennium, Partners, L.P. v. U.S. Bank Nat'l Ass’n, No. 12 Civ. 7581, 2013 WL 1655990 (S.D.N.Y. Apr. 17, 2013), and Judge Koetl in his similarly thorough and well-reasoned denial of Plaintiffs’ motion for reconsideration, Millennium Partners, L.P. v. U.S. Bank Nat’l Ass’n, No. 12 Civ. 7581, 2015 WL 6454844 (S.D.N.Y. Oct. 26, 2015).
We have considered all of the Plaintiffs’ arguments and find them to be without merit. Accordingly; we AFFIRM.

. Defendant J.P. Morgan Acquisition Trust 2006-WF1 is not a party to this appeal.